Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  The amino acid sequence peptide linkers depicted in Figures 9, 10 and 20 are not identified, nor do they appear in the Brief Description of the Drawings.  

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

2.  Applicant’s amendments/responses filed 6/7/21, 9/1/21, 4/27/18 and 7/23/18 are acknowledged and have been entered. 

3.  Applicant's election without traverse of Group II and species of anti-HLA-A2 mAb B11 VH/VL (SEQ ID NO: 5/6)-G4S(SEQ ID NO: 10)- HLA-G (SEQ ID NO: 2, HLA-G plus leader peptide minus TM/Cytoplasmic domains) in Applicant’s amendment and response filed 6/7/21 is acknowledged. 

Claims 16-33 are presently being examined as they read upon the elected species and upon the species of BB7.2.  

4.   The use of the trademarks GENELUTE, CYTOMICS, NANODROP, RNEASY, OMNISCRIPT, HYPERFILM and LYMPHOPREP have been noted in this application. they should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example on page 20 at line 9. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

6. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.	

Applicant has broadly claimed a method of preventing graft rejection in a transplant patient or to  a method of inducing tolerance to a graft in a transplant patient, said method comprising administering a conjugate or pharmaceutical composition thereof, wherein the conjugate comprises a first portion that is an antibody that binds MHC class | connected to a second portion that has HLA-G activity, including the limitations recited in the dependent claims.

With regard to wherein the second portion has the functional property of possessing HLA-G activity, the specification does not disclose a representative number of species of such polypeptide in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The specification discloses on page 21 at lines 22-29 through page 22 at line 3: 

“Other molecules that may have "HLA-G activity”, i.e. bind to inhibitory receptors on immune cells and modulate their function, will be clear to those of skill in the art. This includes aptamers and even small molecules identified by screening combinatorial libraries. The second portion may comprise a member of the HLA class Ib antigens other than HLA-G, which exhibit HLA- G activity e.g. HLA-E or HLA-F. Conventional class | HLA molecules can also bind to some of the HLA-G receptors, although the stoichiometry and the functional consequences of such binding and how it compares to that of HLA-G are not entirely clear. Another class of molecules that may be generated to have "HLA-G activity” are antibodies specific to the receptors of HLA-G which mimic the action of the natural ligand, i.e. agonistic antibodies to ILT2, ILT4, KIR2DL4, etc. Naturally, any molecule that can bind to these receptors in a manner conducive to transmitting a signal inside the cell is endowed with "HLA-G activity”.

The aptamers and small molecules are described by being nucleic acid molecules or other types of “molecules” that are “small”, and must be "identified" prior to being known as having "HLA-G activity". The specification discloses that conventional class | HLA molecules can also bind to "some” of the HLA-G receptors, but the stoichiometry and functional consequences of such binding and how it compares to that of HLA-G are not “entirely clear’, /.e., must be discovered before their identities are known. 

Any molecules that can bind to the ILT2, ILT4, KIR2DL4,” etc.” receptors "in a manner conducive to transmitting a signal inside the cell is endowed with "HLA-G activity, i.e., the molecules must first be discovered before their identities are known to bind to the ILT2, ILT4, KIR2DL4 receptors or “etc.” (unknown or undisclosed receptors), and transmit a signal inside the cell. 

In addition to a structure/function relationship between the structure of the said second portion and the functional property of having HLA-G activity, a representative number of species is not disclosed for the widely variant genus of second portions having "HLA-G" activity. 

Therefore, it appears that the instant specification does not adequately disclose the breadth of the claimed conjugated/pharmaceutical composition thereof comprising a second portion that has "HLA-G" activity recited in the instant method claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such conjugates and pharmaceutical compositions thereof, and hence not in possession of the claimed method  at the time the instant application was filed.    

Also note that the instant claims are directed to methods of using the peptides in the composition, rather than the peptides comprised in the composition themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). 

9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
10.  Claims 16-20, 23-27 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/091078 A2 (IDS reference) in view of Fangmann et al (J. Exp. Med. 1992, 175: 1521-1529, IDS reference) and DerSimonian et al (J. Immunol. 1999, 162: 6993-7001, IDS reference), as evidenced by an admission in the specification at the paragraph spanning pages 20-21.
WO 2007/091078 A2 teaches a method to treat organ/tissue rejection or to induce tolerance to a graft in a recipient subject comprising administering an effective amount of a conjugate or composition according to the invention to a subject in need of treatment (e.g., page 16 at lines 1-3, para spanning pages 28-29 and page 29 at lines 3-4).   WO 2007/091078 A2 teaches that the conjugate/composition thereof comprises a polypeptide a ligand binding moiety (“first part”) fused, including an in-frame translational fusion wherein the first and second parts are linked either directly or indirectly to each other (“indirectly” constitutes an inherently teaching of a linking peptide since the components are fused in-frame) to a HLA-G molecule, wherein the first portion is an aptamer or a mAb, preferably a mAb or an antigen binding fragment thereof such as ScFv that enables targeting of HLA-G for its suppressive/tolerogenic effects to a specific cell-type for treatment of organ or graft rejection or induction of graft tolerance (see entire reference, especially page 1 at lines 3-5, page 2 at lines 11-13, page 4 at lines 1-2, page 6 at lines 13-16, page 11 at lines 1-3, page 16 at lines 19-23, page 29 at line 12 to page 31 at line 26; table 2, claims 1- 9, 31, 35, and 37). 
WO 2007/091078 A2 does not teach wherein the antibody first portion of the conjugate has specificity for a MHC class | molecule. 
Fangmann et al teach that in allograft rejection, host T cells are able to recognize the foreign MHC class I antigens as intact molecules on the surface of the allogeneic cells, and that the precursor frequency for direct allorecognition is extremely high, with estimates of 1-10% of T cells in any individual being able to respond in proliferative responses to a foreign MHC.  Fangmann et al further teach that the direct pathway of allorecognition provides a strong stimulus both to proliferative responses for DTH reactions and for CTL responses to the foreign cells of the graft.  Fangmann et al teach that direct recognition is of great importance in the early stages of primary acute rejection response because of the high initial T cell precursor frequency and also because interstitial dendritic cells are migratory, being replaced by recipient interstitial dendritic cells within two weeks of transplantation.  
Der Simonian et al teach administering monoclonal anti-class I MHC antibodies including F(ab)2 fragments thereof to block the target MHC class I molecules on a graft is useful for treating xenograft rejection, by inducing hypo-responsiveness and a switch in cytokine production.  Der Simonian et al teach that this is an approach to induction of T cell tolerance for long-term graft survival (see entire reference, especially abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a monoclonal anti-class I MHC antibody or antigen binding fragment thereof as the ligand binding portion of the HLA-G conjugate taught by WO 2007/091078 A2 and a pharmaceutical composition thereof and to have administered it to a transplant subject in need thereof. 
One of ordinary skill in the art at the time the invention was made would have been motivated to do this and with a reasonable expectation of success in order to target the HLA-G and its attendant suppressive/tolerogenic activity to a donor cell on the graft as well as to take advantage of the tolerogenic activity of the anti-class I MHC antibody for graft survival. One of ordinary skill in the art at the time the invention was made would have been motivated to do this and with a reasonable expectation of success in order to take advantage of the cytokine shift that prolongs allograft survival,, particularly in light of the teaching of Fangmann et al that direct recognition of all-MHC is taking place in acute allograft rejection , the teaching of the primary art reference that recognition of all-HLA class I is involved in allograft rejection, and the teaching of Der Simonian et al that non-self MHC class I molecules may be targeted with an antibody or antigen-binding fragment thereof having specificity to the said non-self MHC class I molecules to induce graft survival. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have administered the conjugate or composition to the patient before, during and/or after transplant surgery.
One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to prevent and/or treat or induce tolerance to the graft, particularly since the primary art reference teaches a repeated larger dosing to a patient if needed (e.g., page 12 at lines 25-30), that an effective amount is to be administered as determined with no more than routine experimentation, with “effective amount” defined as the amount of a composition that alone, or together with further doses, produces the desired response (e.g., page 12 at lines 4-23).
In addition, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.
Although the art references do not explicitly teach that the HLA-G has the sequence given as SEQ ID NO: 1 or SEQ ID NO: 2, the primary art reference teaches HLA-G isotypes and it was known by one of ordinary skill in the art that HLA-G is relatively non- polymorphic. The admission in the specification at the paragraph spanning pages 20-21 is that SEQ ID NO: 1 is the reference HLA-G sequence with the leader peptide and SEQ ID NO: 2 is the HLA-G sequence used in the examples, along with the leader peptide and with a truncated TM/CYT region. Therefore, the claimed conjugate appears to be similar to the conjugate of the prior art absent a showing of unobvious differences. Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
In addition, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used any isoform of HLA-G, including a consensus sequence for the relative non- polymorphic HLA-G molecule, and more particularly including an HLA-G molecule lacking the TM and CYT domains for greater solubility, since the TM and cytoplasmic domains of classical and non-classical class | molecules such as HLA-G were well known to one of ordinary skill in the art to be hydrophobic.  

Instant claims 25, 26, 32 and 33 are included in this rejection because the teaching of the primary art reference is that the two portions are fused, including in an in-frame translational fusion wherein the first and second parts are linked indirectly to each other, meaning by an amino acid peptide sequence that is a linker.
11.  Claims 21, 22, 28 and 29 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over WO 2007/091078 A2 (IDS reference) in view of DerSimonian et al (J. Immunol. 1999, 162: 6993-7001, IDS reference) as evidenced by an admission in the specification at the paragraph spanning pages 20-21 as applied to claims 16-20, 23-27 and 30-33 above, and further in view of Rouas-Freiss et al (Amer. J. Transpl. 2003, 3: 11-16, IDS reference) and Barouch et al (J. Exp. Med. 1995, 182: 1847-1856, IDS reference) or in further view of Watkins et al (Tissue Antigens, 2004, 63: 345-354, IDS reference).  

The combination of WO 2007/091078 A2 in view of DerSimonian et al has been discussed supra, hereafter referred to as “the combined references.”

The combined references do not teach wherein the anti- MHC class I mAb is derived from hybridoma BB7.2 or the clone B11.

Rouas-Freiss et al teach that HLA-G inhibits allogeneic responses as well as NK mediated destruction of xenogenic allograft cells (see entire reference).

Barouch et al teach that HLA-A2 is the most common class I allele defined by serology, as well as the mAb BB7.2 that binds to HLA-A2 (see entire reference, especially materials and methods section). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made a conjugate using an anti-HLA-A2 antibody such as BB7.2 as the anti-MHC class I portion of the conjugate of the combined references and to have administered it in a composition to a transplant patient in order to induce graft tolerance or prevent graft rejection. 

One of ordinary skill in the art would have been motivated to do this in order to target the HLA-G and its attendant suppressive/tolerogenic activity to a donor cell on the graft to HLA-A2 positive patients, as well as to take advantage of the tolerogenic activity of the anti-class I MHC antibody for graft survival or induction of tolerance to a graft.

Alternatively, admitted prior art reference Watkins et al teaches the sequences of HLA-A2-specific mAb scFvs such as B11 (see entire reference, especially Fig. 2 and legend).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made a conjugate using an anti-HLA-A2 antibody such as B11 scFv as the anti-MHC class I portion of the conjugate of the combined references and to have administered it in a composition to a transplant patient in order to induce graft tolerance or prevent graft rejection. 

One of ordinary skill in the art would have been motivated to do this in order to target the HLA-G and its attendant suppressive/tolerogenic activity to a donor cell on the graft to HLA-A2 positive patients, as well as to take advantage of the tolerogenic activity of the anti-class I MHC antibody for graft survival or induction of tolerance to a graft.

12.  No claim is allowed.
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644